People v Wilson (2014 NY Slip Op 06616)
People v Wilson
2014 NY Slip Op 06616
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-04376
 (Ind. No. 1105/85)

[*1]The People of the State of New York, respondent, 
vRichie Wilson, appellant.
Richie Wilson, Dannemora, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (Nancy Fitzpatrick Talcott of counsel), for respondent.
DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order on motion of this Court dated May 16, 1988 (People v Wilson, 140 AD2d 1016), affirming a sentence of the Supreme Court, Queens County, imposed March 12, 1986.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court